Mr. Justice Leech delivered the opinion of the court: This is a claim to recover $896.38, being a sum heretofore paid as franchise tax to the State of Illinois in excess of the amount legally due. Claimant in its declaration sets out that it is an Illinois corporation, having its principal office in the State of Illinois at 80 East Jackson boulevard, in the city of Chicago; that in 1926 it had an authorized capital stock of $2,450,000 of par value shares, and in that year the total value of its property located everywhere and the total amount of its business transacted everywhere' amounted to $8,102,907.00; that the total value of its property located in the State of Illinois and the total amount of its business transacted in the State of Illinois in that year amounted to $2,173,692.00; the taxable proportion of its authorized capital stock being .26826 or $657,237.00 taxable authorized capital stock for the year 1926; that the franchise tax lawfully due the State of Illinois on such proportion of its authorized capital stock for the year 1926 was $328.62, but that it paid a franchise tax in that year of $1,225.00, which sum was in excess of the amount lawfully due the State as franchise taxes to the amount of $896.38; that the error in computation resulted through no fault of petitioner, but from a misinterpretation of the statements made by petitioner in its annual report to the Secretary of State for the year 1926. The Attorney General of the State of Illinois has filed herein a written consent to the award of $896.38, being refund of franchise fee paid in excess of the legal fee due through an error in computation for the year beginning July 1, 1926, and we accordingly award claimant the sum of $896.38.